Opinion issued December 6, 2012




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00950-CV
                           ———————————
                    BEN E. KEITH COMPANY, Appellant
                                       V.
                 LAWRENCE RENE MONTOYA, Appellee



                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-19831


                         MEMORANDUM OPINION

      Appellant has filed an unopposed amended motion to dismiss the appeal.

No opinion has issued. Accordingly, we grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2